People v Santos (2018 NY Slip Op 03487)





People v Santos


2018 NY Slip Op 03487


Decided on May 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 15, 2018

Richter, J.P., Andrias, Webber, Gesmer, Moulton, JJ.


3641/12 -556/12 -3458/12 6717/12 6566B 6566A 6566 6566C

[*1] The People of the State of New York, Respondent,
vDenny Santos, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckless of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Leonard Livote, J. at plea; Raymond Bruce, J. at sentencing), rendered October 22, 2015, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 15, 2018
CLERK